This action was brought originally in the Sandusky Common Pleas to determine the owner of certain oil royalties on'real estate.
It appears that one M. J. Daub leased oil and gas rights and that under said lease certain royalties were to be paid. Upon the death of Daub the property passed to his heirs at law, P. H. Daub, and Cora M. Bowlus. Subsequently this property was conveyed to certain purchasers and finally to Fletchner who claims that as purchaser he also acquired the royalty provided for by the lease.
The judgment of the Common Pleas in declaring that the royalty belonged to Daub was reversed by the Court of Appeals who adjudged the purchasers to be entitled to the royalties.
Daub in the Supreme Court contends:
1. That no appeal could be maintained in this action.
2. That the sale did not carry with it the right to royalties.